Cite as 2014 Ark. 136

               SUPREME COURT OF ARKANSAS

                                                Opinion Delivered March   20, 2014
IN RE FIRST JUDICIAL CIRCUIT



                                      PER CURIAM


   We assigned Honorable Kim Smith, Circuit Judge-Retired, to review circuit court

operations in the First Judicial Circuit and to report his observations and recommendations

 to the supreme court. In Re Phillips County, 2013 Ark. 55 (per curiam). Judge Smith has

issued a report. In reviewing it, we have determined that a number of critical issues noted

       by Judge Smith can be addressed by revising the circuit’s administrative plan.

 Judge Smith has agreed to return to the First Circuit to work with the circuit judges to

 develop an effective administrative plan that not only complies with the requirements of

 Administrative Order Number 14 but also addresses problems highlighted in his report.

  This amended plan shall be submitted to us for approval. In addition, Judge Smith will

           continue to assist court personnel with improving case management.

 We thank Judge Smith for his willingness to continue to assist the supreme court and the

First Circuit. We appreciate the cooperation that Judge Smith has received from the judges

 and court personnel and are confident that it will continue in this next phase. We look

                 forward to receipt of an amended administrative plan.

 Judge Smith’s assignment to the First Circuit continues, and the directives in our earlier

                                  order remain in effect.